DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on May 18, 2022 has been entered and made of record.

Allowable Subject Matter
Claims 21, 22, 24-29, 31-34 and 41-48 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest, inter alia, the determination of one or more applicable diagnostic tests from a plurality of diagnostic test by at least receiving one or more digital images associated with a pathology specimen, determining the plurality of diagnostic tests, and applying a multi-binary machine learning system to the one or more digital images to determine the one or more applicable diagnostic tests from the plurality of diagnostic tests. The applicable diagnostic tests based on the one or more digital images are then ranked and outputted to a digital storage.  In addition, applying the multi-binary machine learning system to the one or more digital images comprises producing an N-dimensional binary vector comprising one or more elements corresponding to a diagnostic test applicability, or ranking the applicable diagnostic tests comprises applying a trained machine learning system to identify a list of one or more applicable diagnostic tests, scoring the one or more applicable diagnostic tests to produce an N- dimensional vector of scores, and sorting the N-dimensional vector according to the scoring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim Objections
With respect to claim 40, Applicant has cancelled the claim.  Therefore, the objection has been withdrawn.

Claim Rejections - 35 USC § 103
With respect to claims 21, 22, 27-29 and 34-36, Applicant’s arguments (Remarks dated May 18, 2022, page 11) have been fully considered.  However, in view of the instant amendment and upon further consideration and search, the previous ground(s) of rejection have been withdrawn.  Claims 21, 22, 24-29, 31-34 and 41-48 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        



6/9/2022